Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






IN THE INTEREST OF 


SARAH JANE RIDEOUT, A CHILD.

§
 
§
 
§
 
§
 
§

§

No. 08-09-00141-CV

Appeal from
109th District Court

of Winkler County, Texas

(TC # 15,590)



MEMORANDUM OPINION


	This appeal is before the Court on its own motion for determination whether the appeal
should be dismissed for want of prosecution.  Finding that Appellant has not filed a brief or a motion
for extension of time, we dismiss the appeal.
	Appellant filed notice of appeal on May 4, 2009 and the clerk's record was filed on June 1,
2009.  Appellant's brief was therefore due to be filed on July 1, 2009.  Appellant has not filed a brief
or a motion for extension of time.  On July 16, 2009, the Clerk of the Court sent a letter notifying
Appellant that neither a brief nor a motion for extension of time in which to file the brief had been
filed.  The letter further advised Appellant of the Court's intent to dismiss the appeal for want of
prosecution unless, within ten days of the notice, Appellant responded showing grounds to continue
the appeal.  No response has been received.
	This Court possesses the authority to dismiss an appeal for want of prosecution when the
appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation for
such failure.  Tex.R.App.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63
(Tex.App.--San Antonio 1998, no writ).  We have given notice of our intent to do so, requested a
response if a reasonable basis for failure to file the brief exists, and have received none. 
Accordingly, we dismiss the appeal for want of prosecution pursuant to Tex.R.App.P. 38.8(a)(1) and
42.3(c).

November 24, 2009					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.